DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 2/3/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 2/8/2022 and 2/3/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 102
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wood et al (2013/0128223 A1).
 

Regarding claim 2, Wood et al discloses further comprising: providing an aperture (21) assembly within the illumination assembly housing, the aperture assembly comprising a rotatable wheel (21) having a plurality of variably sized apertures (21 and 25) that can be selectively moved into alignment with the light source along the illumination axis (paragraph 0092).  
Regarding claim 3, Wood et al discloses further comprising: mounting the aperture (21) assembly in interlocking fashion within a portion of the illumination assembly housing (figures 1a and 1b).  
Regarding claim 4, Wood et al discloses in which the aperture (21)  assembly is mounted within a recessed portion of the illumination assembly housing.  
Regarding claim 5, Wood et al discloses further comprising: providing at least one electrical contact disposed within a lower portion of the illumination assembly housing and connecting the at least one electrical contact to the light source(30 and 31).  

Regarding claim 7, Wood et al discloses further comprising: disposing the extending portion of the at least one electrical contact in relation to a power source of the medical diagnostic instrument.  
Regarding claim 8, Wood et al discloses further comprising: disposing the mirror assembly above the optical assembly within the medical diagnostic instrument; and aligning the mirror assembly to direct reflected light from the light source along the optical axis to the medical target (paragraph 0091).   
Regarding claim 9, Wood et al discloses which the medical diagnostic instrument is an ophthalmoscope (10) (paragraph 0091).  
Regarding claim 10, Wood et al discloses (refer to figure 9) an illumination assembly for a medical diagnostic instrument (1000), the illumination assembly comprising: an illumination assembly housing (1004)  having an upper section, an intermediate section and a lower section; a light source (1066) disposed within the illumination assembly housing; and an electrical contact connected  (i.e., power supply )to the light source (1066), at least a portion of the electrical contact extending outward from the lower section of the illumination assembly housing (1004) (paragraph 0078-0082) .  
Regarding claim 11, Wood et al discloses further comprising: an illumination relay lens (3056) disposed in the upper section of the illumination assembly housing and aligned with the light source along an illumination axis (paragraph 0120).  

Regarding claim 13, Wood et al discloses in which the aperture wheel (21) is disposed on a wheel assembly having upper and lower engagement portions, the wheel assembly being sized to fit in interlocking fashion within a recess formed in the intermediate section of the illumination assembly housing (figures 1a and 1b).  
Regarding claim 14, Wood et al discloses, in which each of the upper and lower engagement portions of the wheel assembly include engagement rails configured to engage sidewalls of the upper and lower portions of the illumination assembly housing (10) (figure 1A).  
Regarding claim 15, Wood et al discloses in which the medical diagnostic instrument includes an optical assembly (10) , in which the illumination assembly housing is disposed below and transverse to an optical axis of the optical assembly (figure 1 A).  
Regarding claim 16, Wood et al discloses in which the mirror (34) assembly is disposed above the illumination assembly housing and includes an angled reflective surface aligned to direct reflected light from the light source toward a medical target (paragraph 0091).   
Regarding claim 17, Wood et al discloses in which the electrical contact is configured to contact a power source (1018) (paragraph 0089) of the medical diagnostic instrument.  

Regarding claim 19, Wood et al discloses in which the electrical contact is a pin, the illuminator connector retaining an insulator  (68) having an opening that retains the electrical contact pin (paragraph 0143).  
Regarding claim 20, Wood et al discloses in which the medical diagnostic instrument is an ophthalmoscope (paragraph 0091).  
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/16/2022